Citation Nr: 1716305	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  14-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for acid reflux.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right elbow disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows. 

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left elbow disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hand disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hand disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

11.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ankle disability, previously denied as degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Whether the Veteran is competent to handle funds disbursed by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Adam Neidenburg, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from January 1955 to November 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, February 2011, October 2012, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board on his December 2013 and December 2015 VA Form 9s.  However, in a subsequent communication received in October 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016). 

The Board notes that the issue of degenerative arthritis of the bilateral hands, knees, ankles, and elbows was previously denied as a single issue.  As such, the Board will address it as a single issue for purposes of reopening the claim.  On remand, however, the issues have been separated.  This separation is reflected in the listed issues above.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, and a right shoulder disability have been raised by the record in June 2011 and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The reopened issues of service connection for headaches and the bilateral elbows, hands, knees, and ankles and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in July 2008, the RO declined to reopen the Veteran's previously denied claim for service connection for a low back disability on the basis that there was no new and material evidence linking the Veteran's low back disability to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the July 2008 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The Veteran's currently diagnosed low back disability is at least as likely as not related to active service.

4.  In a rating decision dated in July 2008, the RO declined to reopen the Veteran's previously denied claim for service connection for acid reflux on the basis that there was no new and material evidence showing an in-service event or injury or linking the Veteran's acid reflux to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

5.  Evidence submitted subsequent to the July 2008 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for acid reflux.

6.  The Veteran's currently diagnosed acid reflux is at least as likely as not related to his now service-connected low back disability.

7.  In a decision dated in May 2005, the Board denied the Veteran's claim for service connection for headaches on the basis that there was no evidence in-service aggravation of the Veteran's headaches or otherwise linking his headaches to service; the Veteran did not timely appeal this decision.  

8.  Evidence submitted subsequent to the May 2005 Board decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

9.  In a rating decision dated in November 2002, the RO denied the Veteran's claim for service connection for degenerative arthritis of the bilateral hands, knees, ankles, and elbows on the basis that there was no evidence showing an in-service event or injury or arthritis within one year of discharge or linking the Veteran's degenerative arthritis to service; although the Veteran perfected an appeal for this claim, he withdrew his appeal in March 2005.  

10.  Evidence submitted subsequent to the November 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative arthritis of the bilateral hands, knees, ankles, and elbows.

11.  The Veteran has the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The July 2008 rating decision denying service connection for acid reflux is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for acid reflux has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  Acid reflux was caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The May 2005 Board decision denying service connection for headaches is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

8.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for headaches has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  The November 2002 rating decision denying service connection for degenerative arthritis of the bilateral hands, knees, ankles, and elbows is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

10.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for degenerative arthritis of the bilateral hands, knees, ankles, and elbows has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  The Veteran is competent for VA purposes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disability and Acid Reflux

Service connection for a low back disability and acid reflux was initially denied in a November 2002 rating decision.  The RO determined that there was no evidence of an in-service back injury or arthritis within one year of discharge or otherwise linking his current low back disability to service.  The RO also determined that, as the Veteran's low back disability was not service connected, his acid reflux could not be service connected as secondary to the low back.  The Veteran appealed these denials to the Board.  In a May 2005 decision, the Board affirmed the denials finding that there was no evidence of in-service events or injuries for either disability, arthritis within one year of discharge for the low back, or otherwise linking either disability to service.  The Board also noted that as the low back disability and headaches were not service-connected, acid reflux could not be service connected on a secondary basis.  The Veteran submitted a Motion for Reconsideration to the Board in July 2006.  The motion was denied in August 2006.  His appeal of the Board's decision was dismissed by the United States Court of Appeals for Veterans Claims (Court) in July 2007 for failing to file a timely notice of appeal.  Thus, the May 2005 Board denials became final.  

The Veteran sought to reopen his low back and acid reflux claims in September 2007.  A July 2008 rating decision declined to reopen either claim as there was no new and material evidence showing an inservice injury or event or linking either disability to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The July 2008 rating decision is the last final prior denial of these claims.

Subsequent to the July 2008 rating decision, the Veteran submitted a December 2016 private medical opinion linking his current low back disability to his military service and his current acid reflux to the medications taken for his low back disability.  This medical evidence satisfies the low threshold requirement for new and material evidence and the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claims, but also to warrant grants of service connection for his low back disability and acid reflux.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a), but acid reflux is not.  As such, this alternative method applies to the low back claim, but not the acid reflux claim.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to a current disability, VA and private treatment records show multiple diagnoses of arthritis of the lumbar spine and acid reflux/ gastroesophageal reflux disease (GERD).  The first elements of Shedden/Caluza and Wallin are met for these claims.

With regard to an in-service injury/service-connected disability, the Veteran contends that he injured his back in service.  The Board finds his complaints to be credible.  Additionally, as the Board is granting service connection for a low back disability herein, the service-connected disability element is met for the acid reflux claim.  The second elements of Shedden/Caluza and Wallin are also met for these claims.

With regard to the remaining element - a medical nexus - the May 2012 private medical opinion notes the Veteran's complaints of a back injury in service, corroborated by December 2003 letters from a fellow service member and his mother.  The private physician also noted that the Veteran's 1974 imaging studies showed a severity of osteoarthritis that was consistent with many years of disease activity and progression.  She also noted that when osteoarthritis presents before age 60, as it did in the Veteran's case, it is usually post-traumatic.  In light of this, she was able link the Veteran's low back disability to his military service.  She further explained that non-steroidal anti-inflammatory drugs, like the ones the Veteran took for years for his low back pain, are well known as a cause of GERD.  She was, therefore, also able to link the Veteran's GERD/acid reflux to his now service-connected low back disability.  

In light of this highly probative private medical opinion and lack of sufficiently probative medical evidence to contradict this opinion, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current low back disability is related to his military service and whether his acid reflux is related to his low back disability.  38 C.F.R. §§ 3.303, 3.310 (2016).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and no remand is necessary.  His claims for service connection for a low back disability and acid reflux are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

Service connection for headaches was previously denied in a November 2002 rating decision.  The RO determined that there was no evidence of a chronic headaches disability in service, continuity of symptoms since discharge, or otherwise linking the Veteran's current headaches to service.  The Veteran appealed this denial to the Board.  In a May 2005 decision, the Board affirmed the denial finding that there was no evidence linking the Veteran's current headaches to service or showing in-service aggravation of any pre-existing headaches.  The Veteran did not appeal this decision to the Court.  The May 2005 Board decision is the last final prior denial of this claim.

Subsequent to the May 2005 Board decision, the Veteran was afforded a VA examination in February 2013.  The VA examination report indicates that the Veteran was diagnosed with tension headaches in 1958.  This reported date of diagnosis must be presumed credible at this juncture.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This evidence of a possible chronic headache diagnosis in service satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Degenerative Arthritis (hands, knees, ankles, and elbows)

Service connection for degenerative arthritis (hands, knees, ankles, and elbows) was previously denied in a November 2002 rating decision.  The RO determined that there was no evidence of an in-service event or injury, arthritis within one year of discharge, or otherwise linking the Veteran's current degenerative arthritis to service.  The Veteran appealed this denial to the Board, but withdrew his appeal for this issue in March 2005.  As such, the November 2002 rating decision is the last final prior denial of this claim.

Subsequent to the November 2002 rating decision, the Veteran was afforded a VA examination in February 2013.  The VA examination report indicates that the Veteran was diagnosed with degenerative arthritis of the bilateral hands, elbows, knees, and ankles in 1958.  This reported date of diagnosis must be presumed credible at this juncture.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This evidence of a possible arthritis diagnosis in service or within one year of discharge satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Competency

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2016).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b) (2016).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2016).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c) (2016).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2016); see also 38 C.F.R. § 3.102 (2016).

In a July 2012 rating decision, the RO proposed a finding of incompetency based on an August 2010 private Mental Capacity Assessment that marked "no" to a question of whether the individual could manage benefits in his best interest.  Next to the question, that examiner wrote "son manages finances."  In October 2012, the Veteran was determined to be incompetent to handle disbursement of his VA funds. 

In this case, the RO did not afford the Veteran a VA examination to evaluate his competency, nor did the RO obtain any additional evidence regarding the Veteran's ability to manage his own benefits.  Rather, the decision to find the Veteran incompetent was based solely on a notation from years prior that his son manages his finances.  This single piece of speculative evidence does not rise to the level of evidence required to override the presumption in favor of competency.  As the law explicitly favors a finding of competency in cases of reasonable doubt as to the Veteran's incompetency and this minimal evidence surely raises at least reasonable doubt, the Board must find that the Veteran is competent for VA purposes.




ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received, the application to reopen is granted.

Entitlement to service connection for a low back disability is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for acid reflux has been received, the application to reopen is granted.

Entitlement to service connection for acid reflux is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for headaches has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for degenerative arthritis of the bilateral hands, knees, ankles, and elbows has been received, the application to reopen is granted.

The Veteran is competent to handle funds disbursed by the Department of Veterans Affairs.


REMAND

With regard to the headaches and bilateral hands, knees, ankles, and elbows claims, although the 1958 date of diagnosis for these disabilities was presumed credible for reopening purposes, it is not sufficient to grant service connection for any of these disabilities.  The negative nexus opinions of record are also not adequate to decide the claims as they fail to address the evidence of continuous symptoms.  Further, the Veteran has claimed each of these disabilities is secondary to his now service-connected low back disability, but the opinions do not address this theory of entitlement.  These claims must be remanded for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the TDIU claim, the above grants of service connection may affect the resolution of this claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grants of service connection, including assigning a disability rating and effective date before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claim file should be provided to an appropriate examiner(s) to determine the nature and etiology of his headaches and bilateral hands, knees, ankles, and elbows disabilities.  The examiner(s) must review the entire claims file and the examination reports must reflect that such a review was conducted.  The Veteran may be recalled for examination(s) if deemed necessary.  

With regard to the headaches, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches (1) had their onset in service or was otherwise etiologically related to active service, including his heavy lifting duties, and/or (2) were caused or aggravated (made worse) by the Veteran's service-connected low back disability and/or acid reflux.  The examiner must address the Veteran's reports of frequent and severe headaches on separation from service and his complaints of continuous headaches from that time.

With regard to the right hand disability, left hand disability, right knee disability, left knee disability, right ankle disability, left ankle disability, right elbow disability, and left elbow disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disabilities had their onset in service or were otherwise etiologically related to active service, including his heavy lifting duties.  The examiner must address the Veteran's contentions of continuous symptoms since service.  With regard to the left elbow disability, the examiner is advised that only the diagnosis of a stretch injury of the ulnar nerve is noted as existing upon entrance to service.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims for service connection must be readjudicated.  Thereafter, and following the implementation of the Board's grants of service connection herein, the claim for TDIU, including on an extraschedular basis, should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


